Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00280-CR

                                 Justin Dallas ARRIOLA,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2015-04-12554-CR
                   Honorable Camile Glasscock Dubose, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED.

      SIGNED October 21, 2020.


                                             _________________________________
                                             Liza A. Rodriguez, Justice